Title: To Thomas Jefferson from James Swan, 7 June 1788
From: Swan, James
To: Jefferson, Thomas


          
            
              Sir
            
            Havre de Grace 7th. June 1788.
          
          I had the honor of writing the Marquis de la Fayette two days since, with proposals for furnishing a quantity of Salt beef, Pork  and Butter, and live Sheep and Oxen for the use of the Kings Army and Navy in Europe, and the Islands. The present is only to request that so far as you shall find it for the advantage of America, you would promote the Contract. I am sure that to reflect upon the issue of such a business, the Minister can not long hesitate in accepting the offer. You will observe by the proposals, a Copy of which I have enclosed, that I propose taking 15⅌ Cent in Merchandise and Manufactures the first year: but if it should be an object, and would promote or effect the Contract, and it was made an absolute condition, I would increase it to 25⅌ Cent. Any step which Mr. Parker may have taken in an affair of the same nature this cannot interfere with, as we shall join in one Contract, or manage it in such a manner as not to have the two effected.
          Should it be an objection that I have proposed no term of Credit and that one is required, I will comply with that also.To point out to you, who have thorough knowledge of the resources and capabilities of the United States and of every individual state, the benefit that would arise to New England in having this Contract, or a supply equal to it, effected, must be idle. It would give health and spirits to the sinking industry of the Farmer, who finding no just market for the produce of his labour is really so despondent thousands in consequence are deserting the old and finding new Settlements.
          When necessary to attend that I may obviate any objections and respond to questions which may be made, I shall go to Paris. In the meantime and always I shall remain very respectfully with which I have the honor to be Sir Your mo. obedient & very humble Servt.,
          
            
              James Swan
            
          
          
            Mr. Mangon la Forest & Co. here or M. Quesnel, Comy. of Marine at Rouen [will] forward any Letters for me.
          
        